Citation Nr: 1431024	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-24 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from May 1991 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  

The case was remanded in August 2010 to obtain additional treatment records and an addendum opinion from a May 2009 VA examiner.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case (SSOC), additional evidence has been received, without a waiver, in the form of a statement from the Veteran.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the statement is merely cumulative or duplicative of information already in the claims file and therefore, considered by the RO.  Consequently, a remand is not necessary.


FINDING OF FACT

A chronic right ankle disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed right ankle disorder did not develop as a result of any incident during service.



CONCLUSION OF LAW

A right ankle disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in August 2008 regarding the type of evidence necessary to establish her claim for service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured an examination in furtherance of the claim.  A pertinent VA examination was obtained in May 2009 with an addendum opinion from the examiner obtained in April 2011.  38 C.F.R. § 3.159(c)(4).  The VA examination and opinion obtained in this case are sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's February 1991 enlistment examination and a May 1997 examination both revealed clinically normal lower extremities.  In her reports of medical history for those examinations, she denied symptoms such as arthritis, rheumatism or bursitis; bone, joint or other deformity; and foot pain.  The Veteran's STRs show that she injured her right ankle while running in May 1998.  The treatment record shows that she had full range of motion and good strength of 5/5.  There is no mention of instability in that record.  The Veteran was diagnosed with a grade I ankle sprain.  Her May 1999 discharge examination revealed clinically normal lower extremities.  In her report of medical history, the Veteran denied symptoms such as arthritis, rheumatism or bursitis; and bone, joint or other deformity.  She answered yes to foot pain; an ankle sprain one year ago, improved, not considered disabling was noted.  There is no indication in her STRs of a chronic right ankle disorder or of continued symptoms following the in-service injury.  

The Veteran's first VA visit was in September 1999.  She did not mention any right ankle symptoms at that time.  The earliest evidence of post-service right ankle treatment are X-rays in March 2009 that showed osteoarthritis of the right foot.  An April 2009 podiatry record shows that the Veteran reported symptoms developing since the sprain in 1998.  In her April 2009 claim, the Veteran reported that she self-treated her ankle since service.  

The Veteran was afforded a VA examination in May 2009.  She reported having chronic pain but denied recurrent instability.  Examination revealed no instability.  Following examination, the Veteran was diagnosed with tibiotalar arthritis.  The examiner opined that it was less likely as not caused by or a result of the right ankle injury in service.  The examiner opined that it was plausible that if the Veteran had sustained a fracture to the osseous structures surrounding the tibiotalar joint, she would be predisposed to traumatic arthritis; however, her service examination and her history were inconsistent with a previous fracture.  The examiner further opined that if the Veteran had developed ankle instability after her ankle injury in 1998, that could also predispose her to degenerative changes in the ankle joint; however, no ankle disability was detected on examination.

A November 2010 record shows that the Veteran reported right ankle instability following several inversion ankle sprains over the years.  She estimated she had sprained her ankle 15 times, with the last time in 1998.  Examination shows that the Veteran did not have obvious tibial/talus instability with motion testing, though she said that did cause some discomfort in the anterior ankle.  The Veteran was diagnosed with ankle instability/weakness and right foot pain following multiple ankle sprains.    

An addendum opinion from the May 2009 examiner was obtained in April 2011.  The examiner reiterated that the Veteran's right ankle condition was less likely as not caused by or a result of service.  The examiner reported that the orthopedic literature supported a causal relationship between mechanical ankle instability and tibiotalar arthritis.  The examiner reported that mechanical instability was defined by increased tibiotalar and/or subtalar laxity; that was an objective finding on physical examination.  The examiner noted that the claims file did not document mechanical instability while the Veteran was active duty or on subsequent compensation and pension examinations.  The examiner noted that subjective perception of weakness or instability did not qualify as mechanical instability and no literature supported perception of weakness and/or instability as a cause for tibiotalar arthritis.  The examiner further noted that the Veteran's radiographic tibiotalar arthritis was extremely mild and could be considered age appropriate by many good judged radiologists.  The examiner noted that experience suggested long-standing instability led to moderate to severe radiographic arthritic changes, which the Veteran's radiographs did not reveal.  The examiner concluded that "range of motion" exercises did not create stability and could not account for her normal examination in 1999.  

Based on a review of the evidence, the Board concludes that service connection for a right ankle disorder is not warranted.  Although the Veteran has an in-service right ankle sprain and has a current diagnosis of arthritis, the evidence does not support a finding of a nexus.  
Although the Veteran's STRs show that she incurred a grade I ankle sprain in 1998, the evidence fails to show that it resulted in a chronic disability.  As noted above, the Veteran's discharge examination in 1999 revealed normal lower extremities.  While the Veteran reported foot pain at that time, the report of medical history specifically shows that the sprain had improved and was not considered disabling.  There is no indication in the STRs following the 1998 injury, including in the discharge examination, that the Veteran's in-service resulted in a chronic disability.  In this case, the medical opinions from the VA examiner shows that the Veteran's arthritis is not related to her military service.  As the examiner based their opinions on a review of the Veteran's claims file, which includes her STRs, written contentions, as well as an examination of the Veteran, the Board accords the May 2009 VA examiner's opinions great probative value.  

The Board acknowledges the November 2010 treatment record showing that the Veteran was diagnosed with ankle instability/weakness and right foot pain following multiple ankle sprains.  To the extent that this record indicates a nexus between the Veteran's in-service sprain and a current disorder, the Board finds that this record is not sufficient to support a finding of service connection.  No rationale was provided, and this opinion did not address the Veteran's May 1999 separation examination that showed normal lower extremities, as well as the notation in the report of medical history that her ankle sprain was improved and not considered disabling.  As the VA examiner's opinions addressed the Veteran's pertinent records and are supported by rationales, the Board finds that those opinions have more weight than the November 2010 record, and a finding of service connection is therefore not warranted.

Furthermore, to the extent that the Veteran's statements have indicated a continuity of symptomatology, as discussed above, her STRs weigh against a finding of a right ankle disorder since service.  As noted above, her discharge examination shows that her ankle sprain was improved and not considered disabling at the time of her discharge from service.  There are no further entries in her STRs following the in-service injury.  Additionally, the Veteran's initial VA visit in 1999 did not reveal any right ankle complaints.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertions of events one decade past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a claimant's testimony simply because the claimant is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Therefore, the evidence does not support a finding that the Veteran's right ankle disorder began in service.  

The evidence as discussed above weighs against a finding of a right ankle disorder being associated with the Veteran's active duty.  Based on the probative opinions of the May 2009 VA examiner, along with the medical evidence of record, service connection for a right ankle disorder is not warranted.

Additionally, as the evidence fails to show that arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  In this case, the earliest evidence confirming arthritis was in 2009, one decade after service.

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The fact that evidence did not show a right ankle disorder until one decade after the Veteran was discharged from service weighs against a finding of a continuity of symptomatology as already set forth above.  The Board acknowledges the Veteran's reports of self-treatment as well having instability since service.  However, the April 2011 addendum opinion from the VA examiner shows that while there is a causal relationship between mechanical instability and osteoarthritis, the Veteran does not have mechanical instability.  Instead, the examiner opined that the Veteran has subjective perception of instability and there is no causal relationship between subjective instability and tibiotalar arthritis.  Although the Veteran was diagnosed with instability in November 2010, the record shows that the actual examination did not show instability, supporting the VA examiner's conclusion that the Veteran does not have mechanical instability.  Consequently, notwithstanding the Veteran's statements, the evidence weighs against any finding of a continuity of pertinent symptomatology since service to support the conclusion that her currently diagnosed arthritis is related to the in-service sprain.  See Curry at 68.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a right ankle disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a right ankle disorder and the Veteran's active duty, service connection for a right ankle disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a right ankle disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for a right ankle disorder is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


